135 N.J. 97 (1994)
638 A.2d 140
THE MAPLEWOOD BANK AND TRUST COMPANY, PLAINTIFF-RESPONDENT,
v.
SEARS, ROEBUCK AND CO., DEFENDANT-APPELLANT, AND EDWARD CAPERS, TERRE CAPERS, AND NEW JERSEY SAVINGS BANK, DEFENDANTS.
The Supreme Court of New Jersey.
Argued February 15, 1994.
Decided March 15, 1994.
Sheldon H. Pressler argued the cause for appellant (Pressler and Pressler, attorneys; Raymond A. Noble, of counsel; Mr. Noble and Steven P. McCabe, on the brief).
Alan R. Ostrowitz argued the cause for respondent (Ostrowitz & Ostrowitz, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the Appellate Division opinion, reported at 265 N.J. Super. 25, 625 A.2d 537 (1993).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI, and STEIN join in this opinion.  7.
Opposed  none.